Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated June 2, 2021, has been received. By way of this reply, Applicant has amended claims 23, 25, 38, 50, 51, 56, 60, 67-69, and 75-76, canceled claims 1, 2, 8, 13, 19, 28, 31, and 33, and introduced new claims 109-114.
Claims 23, 25, 38-42, 50, 51, 56, 59, 60, 67-69, 75, 76, and 109-114 are currently under examination.
The rejections of record can be found in the previous Office action, dated March 2, 2021.

Claim Objections
Claims 68, 69, and 75 were previously objected to due to missing words and improper dependency.
Applicant’s amendments to the claims have addressed these issues, and these objections is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23, 25, 38-42, 50, 51, 56, 59, 60, 67-69, 75, 76, and 109-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant asserts that the amended claims, in light of the disclosure, recite a sufficient disclosure of relevant identifying characteristics of the claims as presently amended such that one of skill in the art would believe that the inventor had possession of the invention at the time of filing.
Applicant’s arguments in light of the amendments to the claims have been considered but are not found persuasive for reasons of record. 
The claims recite a genus of antibodies defined only by functional activity (the ability to bind Siglec-5) and not by a requisite representative number of species or structural features common to the members of the genus.
Applicant’s amendments to the claims does not overcome the issue with regards to percentage identity of the claimed sequences in the above claims. The use of the language of "having one or more conservative amino acid substitutions" does not remedy the defect described in the previous Office action, dated March 2, 2021.
The fact that two polypeptides share a high percentage of identity does not in and of itself require that the two sequences share any functional activity such as the ability to bind Siglec-5, a 
In the absence of sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, the claimed invention is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of all the variants of the polypeptides having one or more conservative amino acid substitutions to the claimed sequences that would encode a polypeptide having their respective claimed activities.
This rejection is therefore maintained and extended to new claims 109-113.

Claim 33 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s cancellation of claim 33 has rendered this rejection moot, and it is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 23, 38-41, 50-51, 56, 59-60, 67-69, and 75 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connolly (British Journal of Haematology, 2002, 119, 221-238) as evidenced by Carlin (The Journal Of Experimental Medicine, 206(8):1691-1699, cited in IDS).
Applicant argues that amended claim 23 is not anticipated by Connolly.
Applicant’s arguments in view of the amendments to the claims have been considered but are not found to be persuasive.
Under the broadest reasonable interpretation of claim 23, the prior art antibody taught by Connolly (1A5 and 2H8) could arrived at the claimed sequences by making multiple conservative substitutions. 
This rejection is therefore maintained and extended to claim 23, as necessitated by Applicant’s amendment.

Claims 23, 50-51, 56, 59-60, and 75-76 are previously rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Ni (U.S. patent 7,374,764).

Applicant’s arguments in view of the amendments to the claims have been considered but are not found to be persuasive.
Under the broadest reasonable interpretation of claim 23, the prior art antibody taught by Ni could arrived at the claimed sequences by making multiple conservative substitutions, as evidenced by the alignment of the two sequences (see previous Office action at page 16). 
This rejection is therefore maintained and extended to claim 23, as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. in view of Krupka (Leukemia (2016) 30, 484-49).
Applicant argues that amended claim 23 is not anticipated by Ni, and therefore, the subject material of claim 67 cannot be arrived at by the combination of the Ni and Krupka references.
Applicant’s arguments in view of the amendments to the claims have been considered but are not found to be persuasive.
Under the broadest reasonable interpretation of claim 23, the prior art antibody taught by Ni could arrived at the claimed sequences by making multiple conservative substitutions, as evidenced by the alignment of the two sequences (see previous Office action at page 16). The Ni reference is still therefore germane to the claimed subject matter, and for reasons cited in the previous Office action, it would be prima facie obvious for a person of ordinary skill in the art to combine the teachings of Ni and Krupka to arrive at the claimed invention.
This rejection is therefore maintained.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Oganesyan (cited in IDS).

Applicant’s arguments in view of the amendments to the claims have been considered but are not found to be persuasive.
Under the broadest reasonable interpretation of claim 23, the prior art antibody taught by Connolly could arrived at the claimed sequences by making multiple conservative substitutions. The Connolly reference is still therefore germane to the claimed subject matter, and for reasons cited in the previous Office action, it would be prima facie obvious for a person of ordinary skill in the art to combine the teachings of Connolly and Oganesyan to arrive at the claimed invention.
This rejection is therefore maintained.

Allowable Subject Matter
The elected species with the specific sequences of the CDRs are free of the prior art.
Claim 144 is objected to as being dependent upon a rejected base claim, but would be allowable to the extent of the elected species if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644